           Case 5:20-cr-00014-F Document 30 Filed 02/20/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                     )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )          Case No. CR 20-14-D
                                              )
TARENCE D. McLANE                             )
and JEREMIAH D. BOUZIDEN,                     )
                                              )
              Defendants.                     )

     JOINT UNOPPOSED MOTION TO CONTINUE JURY TRIAL SETTING

       Defendants, Tarence D. McLane and Jeremiah D. Bouziden, move to continue the

trial of this matter from the March 10, 2020 trial docket to the April 2020 trial docket. As

grounds for this request, Defendants show the following, in compliance with LcrR

12.1(e).

       1. Defendants were indicted by the grand jury on January 21, 2019. (Doc. 24)

Defendant Bouziden was arraigned on the grand jury indictment on January 28, 2020.

(Doc. 26) Defendant McLane was arraigned on the grand jury indictment on February 3,

2020. (Doc. 28) At a combined preliminary hearing/detention hearing held on

December 23, 2019, both Defendants were ordered detained pending trial.

(Docs. 19, 21)

       2. It is not believed that this case will go to trial. Counsel for the Defendants are

in plea discussions with the government. It is not believed that these discussions will be


                                              1
            Case 5:20-cr-00014-F Document 30 Filed 02/20/20 Page 2 of 3



concluded before the March 10, 2020 trial date. Counsel for Defendants submit that the

ends of justice, the assurance of due process and equal protection, and Defendants’ Sixth

Amendment right to the effective assistance of counsel, are served by continuing this

matter to the April 2020 trial docket. The ends of justice in granting this motion for

continuance outweigh the interests of the public and the Defendants in a speedy trial.

       3. No previous motion for continuance has been filed.

       4. Associated counsel cannot handle Mr. McLane’s and Mr. Bouziden’s cases

because the undersigned are their only lawyers.

       5. This motion for continuance is not being made due to the complexity of the

case, or because the motion requires divulging trial strategy or information of a highly

personal nature. However, this motion is being made in order to complete plea

negotiations.

       6. Counsel for Mr. McLane and Mr. Bouziden have consulted with Thomas B.

Snyder, AUSA, regarding this motion to continue the trial date. The government does not

object. If required, Defendants will execute waivers of speedy trial.

       7. The requested continuance of the trial date will impact the trial date currently

set in this case.

       WHEREFORE, in light of the foregoing reasons, Defendants request that the trial

date in his case be continued to the April 2020 docket.




                                             2
           Case 5:20-cr-00014-F Document 30 Filed 02/20/20 Page 3 of 3



                                                 Respectfully submitted,

                                                 /s/ David Autry
                                                 David Autry, OBA #11600
                                                 1021 N.W. 16th Street
                                                 Oklahoma City, OK 73106
                                                 (405) 521-9600
                                                 (405) 521-9669 [fax]
                                                 dbautry77@gmail.com

                                                 Lawyer for Defendant,
                                                 Tarence D. McLane

                                                 /s/ Richard W. Anderson
                                                 Richard W. Anderson, OBA #10019
                                                 1021 N.W. 16th Street
                                                 Oklahoma City, OK 73106
                                                 (405) 521-9600
                                                 (405) 521-9669 [fax]
                                                 ra1776@mac.com

                                                 Lawyer for Defendant,
                                                 Jeremiah D. Bouziden

                      Certificate of Electronic Service and Filing

       This is to certify that on this 20th day of February, 2020, I caused the foregoing
instrument to be filed with the Clerk of the Court using the ECF System for filing, with
electronic service to be made via CM/ECF to Thomas B. Snyder, AUSA, and to all
counsel of record. To counsel’s knowledge, there are no non-ECF registrants who are
counsel in this case.

                                                 /s/ David Autry

                                                 /s/ Richard W. Anderson




                                             3
